In the Supreme Court of Georgia



                                      Decided:     February 8, 2016


       S16Y0125. IN THE MATTER OF ROBERT B. EDDLEMAN.

      PER CURIAM.

      This disciplinary matter is before the Court on the Petition for Voluntary

Discipline filed by Respondent Robert B. Eddleman (State Bar No. 142230)

seeking either a Review Panel reprimand or a public reprimand for his admitted

violations of Rules 1.7 and 5.3 of the Georgia Rules of Professional Conduct,

see Bar Rule 4-102 (d). A violation of either rule may be punished by

disbarment. The State Bar filed a response recommending that the Court accept

the petition and impose a reprimand.

      The facts show that Eddleman represented his secretary’s now-ex-husband

in several credit card collection cases and did not charge a fee due to the client’s

financial circumstances. Later, Eddleman insisted on being paid but could not

agree with the client, so he considered himself discharged. He did not obtain an

order allowing withdrawal in at least one of the cases, however, until February

2013. Thus, Eddleman was attorney of record in October 2012 when he
represented his secretary in a divorce in which the parties’ financial interests

necessarily were in conflict and relevant to the divorce action. He did not obtain

written informed consent to the divorce representation from his secretary or her

now ex-husband. In addition, Eddleman admits that he had a personal, intimate

relationship with his secretary, now his wife, while the divorce action was

pending, even though he was aware of this Court’s repeated admonitions against

lawyers entering into extramarital relationships with clients, and admits he

should not have ignored those admonitions. Eddleman admits that this conduct

violated Rule 1.7. He further admits that during the course of his original

representation of his former client, there were documents material to the case

that appeared to bear the client’s signature; however, after the Bar grievance

was filed, Eddleman’s secretary stated that she had signed the documents with

her now-ex-husband’s permission (the ex-husband disputes that statement), and

one of the documents was a release of liability in favor of Eddleman. Eddleman

admits that this indicates he did not adequately train and supervise his

nonlawyer staff and that he thus violated Rule 5.3. In mitigation of discipline,

Eddleman states that he had no dishonest or selfish motive in that he did not

charge either the now-ex-husband or his secretary for his services, and that his

                                        2
intimate relationship with his secretary did not begin until after her divorce was

filed; that he suffered personal and emotional problems related to the failure of

his own marriage, and was using prescription pain medication for back pain that

may have caused him not to think clearly (he no longer takes the medication);

that he gave full and free disclosure and cooperated with these proceedings; and

that he is sincerely remorseful.

      In its response, the State Bar notes that the disagreement about being paid

was the reason Eddleman stopped representing the former client, that engaging

in an intimate relationship with his secretary was inherently a decision he made

in pursuit of his own interests, and that Eddleman initially denied having an

affair with his secretary. The State Bar offers in aggravation of discipline that

Eddleman has received a Formal Letter of Admonition; that this matter involves

multiple offenses; that his initial denial of the affair extended the proceedings;

and it notes the inherently selfish nature of some of Eddleman’s conduct. But

the State Bar also points out that in disciplinary matters each case depends on

its own facts, see In re Dowdy, 247 Ga. 488, 493 (277 SE2d 36) (1981). With

respect to the Rule 5.3 violation, it cites to cases imposing a Review Panel

reprimand in somewhat similar circumstances, see e.g., In the Matter of Ellis,

                                        3
296 Ga. 83 (764 SE2d 856) (2014) (nonlawyer signed client’s name to loan

application without client’s authorization; petition for voluntary discipline

accepted and Review Panel reprimand imposed). As for the ethical impropriety

of having sexual relationships with clients, most cases impose greater discipline

than Eddleman seeks, but they also involve facts not present in this case, such

as the lawyer taking advantage of the client’s mental and emotional impairment,

non-consensual relationships, contested divorces (unlike in this case), or that the

relationship extended for a longer period during the representation than in this

case, see e.g. In the Matter of MacKenna, 294 Ga. 72 (751 SE2d 98) (2013)

(Rules 1.7 and 8.4 (a) (4); 18-month suspension).

      We agree with the State Bar that under the facts in this case, the

appropriate sanction is a reprimand. Therefore, we accept Eddleman’s petition

for voluntary discipline and hereby order that he receive a public reprimand

pursuant to Bar Rules 4-102 (b) (3) and 4-220 (c).

      Petition for voluntary discipline accepted. Public reprimand. All the

Justices concur, except Melton, J., who dissents.




                                        4